Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
                                                           FILED
                                                         Feb 20 2012, 8:38 am
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral                        CLERK
                                                              of the supreme court,
                                                              court of appeals and
 estoppel, or the law of the case.                                   tax court




ATTORNEYS FOR APPELLANTS:                       ATTORNEYS FOR APPELLEE:

FAY SCHWARTZ                                    ROBERT J. HENKE
Middlebury, Indiana                             DCS Central Administration
                                                Indianapolis, Indiana
NANCY A. MCCASLIN
McCaslin & McCaslin                             SERGIO A. LOPEZ
Elkhart, Indiana                                Elkhart, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION                )
THE PARENT-CHILD RELATIONSHIP OF:               )
N.T. (Minor Child)                              )
                                                )
       And                                      )
                                                )
D.T. (Father)                                   )
E.L. (Mother)                                   )
                                                )
       Appellants-Respondents,                  )
                                                )
                vs.                             )    No. 20A03-1106-JT-278
                                                )
INDIANA DEPARTMENT OF CHILD                     )
SERVICES,                                       )
                                                )
       Appellee-Petitioner.                     )
                                                )


      APPEAL FROM THE ELKHART CIRCUIT COURT – JUVENILE DIVISION
                       The Honorable Terry C. Shewmaker, Judge
   Cause Nos. 20C01-1101-JT-3, 20C01-1101-JT-4, 20C01-1101-JT-5 & 20C01-1101-JT-6
                                          February 20, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge

                                           Case Summary

        D.T. (“Father”) and E.L. (“Mother”) appeal the involuntary termination of their

parental rights to their respective children. Concluding that the Indiana Department of

Child Services, local office in Elkhart County (“ECDCS”), presented clear and

convincing evidence to support the trial court’s judgment, we affirm.

                                  Facts and Procedural History

        Mother is the biological mother of N.T., born in August 2009, L.L., born in July

2006, A.M., born in December 2004, and K.M., born in March 2003. Father is the

biological father of N.T.1 The facts most favorable to the trial court’s judgment reveal

that L.L., A.M., and K.M. were removed from Mother’s care in May 2009 because the

family home had no electricity or water and there was very little food in the home. The

children were subsequently adjudicated children in need of services (“CHINS”), and

temporary wardship of the children was placed with ECDCS.

        By July 2009, the conditions in the family home had improved enough that the

trial court directed the children to be returned to Mother’s physical care as in-home

CHINS as part of its dispositional order.               The trial court’s dispositional order also



        1
           L.L.’s biological father is unknown. L.M. is the biological father of A.M. and K.M. The
parental rights of the three older children’s biological fathers were involuntarily terminated by the trial
court in its termination order. L.M., however, does not participate in this appeal. We therefore limit our
recitation of the facts to those pertinent solely to Father’s (D.T.’s) and Mother’s appeal.
                                                    2
incorporated a parental participation plan which required Mother to successfully

complete a variety of tasks and services designed to address her parenting deficiencies.

       In November 2009, all the children, including then-two-month-old N.T., were

again taken into protective custody after ECDCS substantiated reports of drug use in the

home in the children’s presence. During its investigation of the matter, ECDCS also

discovered that the children’s live-in uncle had recently been arrested at the family home

on several drug-related charges, including possession of and dealing in cocaine. In

addition, the ongoing ECDCS case manager for the three older children informed the

assessment caseworker that service providers had expressed continuing concerns

regarding the older children’s poor hygiene and sporadic school attendance. Subsequent

hair follicle drug screens revealed that L.L. had tested positive for opiates, cocaine, and

THC. A.M. and K.M. were both positive for cocaine. Mother did not give permission

for infant N.T. to be drug tested. At the time of the children’s removal, Father was

unavailable to care for N.T. because he was incarcerated in the State of Georgia on

charges involving terrorist threats and acts and possession of a firearm.

       ECDCS filed a CHINS petition pertaining to N.T. in November 2009. The next

month, N.T. was formally removed from both Mother’s and Father’s custody pursuant to

a dispositional order. The trial court’s dispositional order as to N.T. was substantially

similar to the dispositional orders pertaining to the older three children and again directed

Mother to participate in a variety of services designed to enhance her parenting skills and

to facilitate reunification. These services included, among other things: (1) obtaining and

maintaining, safe, stable, and drug-free housing; (2) securing a stable source of income;

                                             3
(3) successfully completing parenting classes; (4) participating in home-based counseling

services; and (5) exercising regular supervised visitation with N.T. As for Father, the

trial court’s dispositional order directed him to establish paternity of N.T. and pay $63.00

per week for child support. The child support order, however, was stayed until Father’s

release from incarceration.

       Mother’s participation in services was sporadic from the beginning and ultimately

unsuccessful. Mother participated in a court-ordered psychological parenting evaluation

in September 2009, but she failed to consistently engage in and/or benefit from the

recommended treatment, including individual counseling, support groups, and home-

based therapy, to address her significant parenting and interpersonal deficiencies as they

related to her: (1) experiences as a victim of physical abuse, both as a child and as an

adult; (2) below-average IQ and recurrent struggles with sound decision-making; (3)

personality disorder with paranoid, avoidant, and masochistic personality traits; (4) rigid

authoritarian parenting attitude, lack of empathy, and other parenting issues. Although

Mother eventually completed parenting classes, she was unable to consistently

demonstrate the skills taught. Consequently, it was recommended that she retake the

course. Mother declined to do so. In addition, home-based counseling services were

ultimately discontinued as unsuccessful in the fall of 2010 after Mother threatened to

harm the home-based therapist. Father, on the other hand, did not participate in any

reunification services and remained incarcerated throughout the duration of the

underlying proceedings.



                                             4
      ECDCS eventually filed petitions under separate cause numbers seeking the

involuntary termination of Mother’s and Father’s parental rights to their respective

children in February 2011. A consolidated evidentiary hearing pertaining to all four

children was held in June 2011. During the termination hearing, ECDCS presented

substantial evidence establishing that Mother and Father remained incapable of providing

the children with a safe and stable home environment. Specifically, ECDCS’s evidence

showed Father was still incarcerated with an earliest projected release date of February

2013, nearly two years following the termination hearing. In addition, Father had never

seen nor spoken to N.T., and there was no evidence Father had ever participated in and/or

successfully completed any parenting classes, substance-abuse treatment programs, or

any other self-improvement courses while incarcerated.

      As for Mother, ECDCS presented evidence that Mother had failed to benefit from

the wealth of services available to her for approximately two years during the underlying

CHINS and termination cases. Specifically, Mother attended but failed to benefit from

parenting classes, refused to consistently engage in home-based counseling services, and

remained either unwilling or unable to make the changes necessary to ensure that the

children would be safe if returned to her care. In addition, Mother never achieved stable

housing and employment, failed to participate in any classes to address the recurrent

pattern of domestic violence in her life, continued to struggle with healthy decision-

making, and was never able to progress past supervised visits with the children.

      At the conclusion of the termination hearing, the trial court took the matter under

advisement. On June 15, 2011, the trial court entered its judgments terminating Father’s

                                            5
parental rights to N.T. and Mother’s parental rights to all four children. This appeal

ensued.

                                Discussion and Decision

       When reviewing termination of parental rights cases, we will neither reweigh the

evidence nor judge witness credibility. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

2004), trans. denied. Instead, we consider only the evidence and reasonable inferences

most favorable to the judgment. Id. Moreover, in deference to the trial court’s unique

position to assess the evidence, we will set aside a judgment terminating a parent-child

relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

1999), trans. denied.

       Here, in terminating Mother’s and Father’s parental rights, the trial court entered

specific findings and conclusions.     When a trial court’s judgment contains specific

findings of fact and conclusions thereon, we apply a two-tiered standard of review.

Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005).

First, we determine whether the evidence supports the findings, and second, we

determine whether the findings support the judgment.           Id.   “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the trial court’s decision, we must affirm. L.S., 717 N.E.2d at 208.

       The “traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. These parental interests, however,

                                             6
are not absolute and must be subordinated to the child’s interests when determining the

proper disposition of a petition to terminate parental rights. Id. In addition, although the

right to raise one’s own child should not be terminated solely because there is a better

home available for the child, parental rights may be terminated when a parent is unable or

unwilling to meet his or her parental responsibilities. In re K.S., 750 N.E.2d 832, 836

(Ind. Ct. App. 2001).

       Before an involuntary termination of parental rights may occur in Indiana, the

State is required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions
              that resulted in the child’s removal or the reasons for
              placement outside the home of the parents will not be
              remedied.

              (ii)   There is a reasonable probability that the continuation
              of the parent-child relationship poses a threat to the
              well-being of the child.

              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the
       child.


Ind. Code § 31-35-2-4(b)(2). “The State’s burden of proof in termination of parental

rights cases is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257,

1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). If the trial court finds that the

allegations in a petition described in section 4 of this chapter are true, the court shall

                                              7
terminate the parent-child relationship. Ind. Code § 31-35-2-8(a). Mother and Father do

not challenge any of the trial court’s specific findings pertaining to the above-cited

elements as unsupported by the evidence.          Rather, they simply assert that there is

insufficient evidence to support the trial court’s conclusions as to subsections (b)(2)(B)

through (D) of the termination statute cited above. See Ind. Code § 31-35-2-4(b)(2). We

shall address each allegation in turn.

                              Conditions Remedied/Threat

       We begin our review by observing that Indiana Code section 31-35-2-4(b)(2)(B)

requires a trial court to find that only one of the three elements of subsection (b)(2)(B)

has been established by clear and convincing evidence before properly terminating

parental rights. See L.S., 717 N.E.2d at 209. Because we find it to be dispositive under

the facts of this case, we only consider whether ECDCS established, by clear and

convincing evidence, that there is a reasonable probability the conditions resulting in the

children’s removal and/or continued placement outside each parent’s care will not be

remedied. See I.C. § 31-35-2-4(b)(2)(B)(i).

       A trial court must judge a parent’s fitness to care for his or her child at the time of

the termination hearing, taking into consideration evidence of changed conditions. In re

J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial court must also

“evaluate the parent’s habitual patterns of conduct to determine the probability of future

neglect or deprivation of the child.” Id. Pursuant to this rule, courts have properly

considered evidence of a parent’s prior criminal history, drug and alcohol abuse, history

of neglect, failure to provide support, and lack of adequate housing and employment.

                                              8
A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App.

2002), trans. denied. Moreover, a county department of child services is not required to

provide evidence ruling out all possibilities of change; rather, it need only establish that

there is a reasonable probability the parent’s behavior will not change. In re Kay L., 867

N.E.2d 236, 242 (Ind. Ct. App. 2007).               Finally, we have previously explained that

Indiana’s termination statute makes clear that “it is not just the basis for the initial

removal of the child that may be considered for purposes of determining whether a

parent’s rights should be terminated, but also those bases resulting in the continued

placement outside of the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005),

trans. denied.

        Here, in determining that there is a reasonable probability the conditions leading to

the children’s removal and/or continued placement outside Mother’s and Father’s

respective care will not be remedied, the trial court made several pertinent findings

regarding both parents’ past and present inability to provide the children with a safe and

stable home environment. Regarding Father, the trial court specifically noted that N.T.

had “never” been in Father’s care and that Father had been incarcerated since the time

N.T. was removed from the family home. Appellant’s App., Vol. 1, p. 25.2 The court

further found that although “most” of the testimony presented during the termination

hearing related to Mother, testimony from ECDCS case manager Cindi Callan confirmed

that Father had: (1) been incarcerated in the State of Georgia for “Terrorist Threats and


        2
          We note that although the trial court issued judgments under separate cause numbers for each of
the children, the findings referred to herein are substantially similar in each judgment. We therefore cite
only to the judgment pertaining to N.T.
                                                    9
Acts” and “Possession of Firearm” convictions; (2) not seen N.T. “since the initiation of

this case;” (3) “never been involved in services;” (4) an “earliest possible release date” in

February 2013; and (5) “will have lived four years outside of the care of a parent” by the

time he is released from incarceration, N.T. Id. at 31, 33-34. We have repeatedly

recognized that “[i]ndividuals who pursue criminal activity run the risk of being denied

the opportunity to develop positive and meaningful relationships with their children.”

Castro v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006),

trans. denied.

       As for Mother, the trial court made exhaustive findings pertaining to Mother’s

“continued inadequate housing” throughout the duration of the case, failure to follow

through “with any of the services offered,” apart from submitting to the psycho-parenting

assessment, continuous “use of inappropriate language” and inability to re-direct the

children during visits, persistent “unwilling[ness] to take suggestions and make necessary

changes, and “refusal to recognize her own shortcomings, making it unlikely that she will

change in the future.” Appellant’s App., Vol. 1, p. 26-28, 30. The trial court’s findings

also incorporated case managers Callan’s and Susan Allen’s testimony regarding

Mother’s refusal to retake the parenting educations classes after instructors reported

Mother did not appear to be learning the information being taught as well as Mother’s

“failure” to make the progress “expected” and “necessary” to demonstrate she was able to

“provide for the children’s needs” and “keep her children safe.” Id. at 28, 30. In

addition, the trial court specifically noted Callan’s testimony that “out of concern for the

children” neither Callan nor any other service provider ever recommended Mother’s

                                             10
visits be “extended or that visits progress to unsupervised visits” as well as Callan’s

“concern” that Mother “never acknowledged that she had any role in the reason that her

children were twice removed from her care.” Id. at 30.

        The trial court also relied on the testimony of court-appointed special advocate

(“CASA”) Wendy Silver finding Silver had “put it succinctly” when she testified that

“nothing has changed with the mother since the beginning of the case.” Id. The court

thereafter determined that the “children were removed because [Mother] was unable to

care for them. Because nothing has changed, [Mother] continues to be unable to care for

them today.” Id. at 31. A thorough review of the record reveals that these findings and

conclusions are supported by abundant evidence.

        Testimony from various ECDCS case managers, service providers, the CASA, and

even Mother’s own testimony makes clear that, at the time of the termination hearing,

Mother’s circumstances and ability to care for the children remained largely unchanged.

Since the time of the children’s removal, Mother had lived in six different homes. At the

time of the termination hearing, Mother was living with her sister and two children in a

two-bedroom apartment that was deemed inadequate for her children. Additionally,

Mother was unemployed, had only recently begun individual therapy, and had never

participated in any programs to address the recurrent theme of domestic violence in her

life.

        In recommending termination of Mother’s parental rights, Callan informed the

trial court that she had not seen “any improvement” in Mother’s “attitude or behavior,”

including Mother’s ability to provide for the children’s “basic needs,” “safety,” and

                                           11
“emotional” well-being. Tr. p. 380. Mother’s lack of progress was likewise confirmed

by current ECDCS family case manager Susan Allen who testified that although ECDCS

wanted to see the children returned home, such a recommendation was never made

because “[ECDCS] just didn’t see the progress that we needed to.” Id. at 312. Allen

further testified that she believed Mother’s “own upbringing,” “lack of parenting skills,”

and “established patterns” of behavior prevented Mother from making the progress

needed “to insure [sic] that the kids would be safe in her care.” Id.

       Mother’s own testimony lends further support to the trial court’s findings. During

the termination hearing, Mother emphatically denied that the children had ever exhibited

any of their current behavioral issues before their removal from her care. In so doing,

Mother claimed, “Before my kids went into foster care[,] . . . none of these problems,”

such as “setting fires” and “peeing on” themselves ever happened.          Id. at 401-402.

Moreover, when asked how she planned on meeting the children’s physical, financial,

and emotional needs if they were returned to her care in the future, Mother replied, “like

before.” Id. at 399.

       Where a parent’s “pattern of conduct shows no overall progress, the court might

reasonably find that under the circumstances, the problematic situation will not improve.”

In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). Based on the foregoing, we

conclude that ECDCS presented clear and convincing evidence to support the trial court’s

findings cited above, including its determination that there is a reasonable probability the

conditions resulting in the children’s removal and continued placement outside both

Mother’s and Father’s care will not be remedied. These findings, in turn, support the

                                             12
court’s ultimate decision to terminate both Mother’s and Father’s parental rights to their

respective children. The parents’ arguments to the contrary amount to impermissible

invitations to reweigh the evidence. See D.D., 804 N.E.2d at 264.

                                       Best Interests

         We next consider Mother’s and Father’s assertions that ECDCS failed to prove

termination of their parental rights is in the children’s best interests. In determining what

is in the best interests of a child, the trial court is required to look beyond the factors

identified by the Indiana Department of Child Services and look to the totality of the

evidence. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203

(Ind. Ct. App. 2003). In so doing, the trial court must subordinate the interests of the

parent to those of the child. Id. A trial court need not wait until a child is irreversibly

harmed such that his or her physical, mental, and social development is permanently

impaired before terminating the parent-child relationship. Id. at 199. Moreover, we have

previously held that the recommendations of both the case manager and child advocate to

terminate parental rights, coupled with evidence that the conditions resulting in removal

will not be remedied, is sufficient to show by clear and convincing evidence that

termination is in the child’s best interests. In re M.M., 733 N.E.2d 6, 13 (Ind. Ct. App.

2000).

         In addition to the specific findings previously cited, the trial court made several

additional pertinent findings in determining that termination of Mother’s and Father’s

parental rights is in the children’s best interests. Specifically, the court found found that

the permanency plan changed to termination of parental rights in September 2010

                                             13
because Mother had “failed to make the progress expected and necessary to keep her

children safe.” Appellant’s App. p. 30. Although the court’s findings acknowledged

Mother’s recent participation in weekly therapy sessions, the court also specifically

acknowledged that Callahan had “stated firmly” that Mother’s recent participation in

therapy had not “alleviated” Callahan’s concerns over Mother’s ability to care for her

children, detailing Callahan’s testimony that “even on short visits . . . with her children,

the visits are chaotic, and [Mother] relies heavily on the help of the visit supervisors to

care for her children . . . .” Id. at 30.

       As for the children, the trial court recounted testimony concerning the older

children’s “problems and behaviors” since removal from Mother’s care and further found

that these behaviors “raise[d] serious concerns for [N.T.] as well.” Id. at 31. In so doing,

the trial court noted testimony that L.L. “never wanted to visit his mother” following his

removal from her care and would “scream ‘no’ over and over again” when told he was

going to visit with Mother. Id. The court also acknowledged the testimony from K.M.’s

and A.M.’s therapist that: (1) both children “never” talked about Mother in therapy unless

the therapist “force[d] the discussions,” which was highly unusual for children their ages;

(2) K.M. and A.M. had both been “exposed to sexual behaviors” while in Mother’s home

and each child could “graphically describe sexual acts,” despite their tender age; and (3)

visits with Mother often “trigger[ed] severe acting out behaviors” by the children,

including eight-year-old K.M setting fire in the foster home on two occasions and soiling

her pants following visits with Mother and six-year-old A.M. becoming “violent” after

visits. Id. at 32. The trial court further acknowledged in its findings case manager

                                            14
Allen’s testimony that Mother had been unable to provide the children with the

“nurturing, structure, or the rules required by any child,” as well as CASA Silver’s

testimony that Mother still “cannot meet the basic or emotional needs of her children.”

Id. As for Father, the trial court found he “can do no better for [N.T.] at this point in

time” than Mother in meeting the child’s basic or emotional needs, “as evidenced by his

absence.”     Id. at 33.   Thereafter, the trial court found that the children “need the

protection afforded by the termination of parental rights.” Id. at 34. These findings, too,

are supported by the evidence.

       During the termination hearing, therapist Idah Gudyanga testified regarding

A.M.’s and K.M.’s significant emotional needs and acting out behaviors. Gudyanga

explained that initially, A.M. kept her emotions “bottled up” but that K.M. would “act

out” by “bust[ing] windows,” starting fires, and “putting dangerous stuff” in her bed, like

razors. Tr. p. 265-266, 268. Similarly, L.L.’s therapist, Sara Atkinson, confirmed that

L.L. exhibited “very, very violent” behaviors upon his removal from Mother and would

“hit, bite, kick, [and] push other kids down” at daycare. Id. at 296. L.L. would also kick

and bruise his teachers “regularly” and would scream “no, no, no” when told he was

going to visit with Mother. Id. at 296, 298. When asked what type of caregiver the

children needed, Gudyanga stated that she believed they needed a caregiver who was

“nurturing, caring,” and could “offer a stable environment.” Id. at 277. When further

questioned as to whether she could recommend that A.M. and K.M. be returned to

Mother at this point, Gudyanga replied, “Today, I would not make that recommendation.”

Id. at 285.

                                            15
          ECDCS case managers Allen and Callan also recommended termination of

Mother’s and Father’s parental rights to the children. When asked during the termination

hearing why ECDCS believed it was in N.T.’s best interests that Father’s parental rights

be terminated, Callan answered, “[Father] is not able to provide a safe and stable home

for [N.T.] as he is incarcerated . . . .” Id. at 214. Similarly, when asked if she, too,

believed termination of parental rights was in the children’s best interests, Allen

answered in the affirmative and explained, “[N]o real progress has been made. We

needed to insure that the children would have . . . permanency in a safe, stable home[,]

and that just was not possible” with either parent. Id. at 328. Finally, in recommending

termination of Mother’s and Father’s respective parental rights to the children, CASA

Silver informed the trial court, “Neither of them are able to care for the children . . . .” Id.

at 215.

          Based on the totality of the evidence, including: (1) Father’s ongoing incarceration

and lack of any sort of relationship with N.T.; (2) Mother’s unresolved parenting and

mental-health issues; and (3) both parents’ current inability to provide any of the children

with a safe and stable home environment, coupled with the testimony from Allen, Callan,

and Silver recommending termination of Mother’s and Father’s parental rights to their

respective children, we conclude that clear and convincing evidence supports the trial

court’s determination that termination of Mother’s and Father’s parental rights is in

N.T.’s, A.M.’s, K.M.’s, and L.L.’s best interests.




                                               16
                                     Satisfactory Plan

          Finally, we consider Mother’s and Father’s assertions that ECDCS failed to prove

it has a satisfactory plan for the children’s future care and treatment. In making this

argument, both parents claim that ECDCS failed to meet its statutory obligations as to

subsections (b)(2)(B) and (C) of Indiana’s termination statute. Both parents therefore

contend that because their parental rights should never have been terminated in the first

place, adoption is not a satisfactory plan under the facts of this case.

          Indiana Code section 31-35-2-4(b)(2)(D) provides that before a trial court may

terminate a parent-child relationship, it must find there is a satisfactory plan for the future

care and treatment of the child. It is well established, however, that this plan need not be

detailed, so long as it offers a general sense of the direction in which the child will be

going after the parent-child relationship is terminated. Id. ECDCS’s plan for all four

children is adoption, preferably by one family. This plan provides the trial court with a

general sense of the direction of the children’s future care and treatment. ECDCS’s plan

is therefore satisfactory. See id. (concluding that the State’s plan for child to be adopted

by current foster parents or another family constitutes a suitable plan for future care of

child).

          This Court will reverse a termination of parental rights ‘“only upon a showing of

‘clear error’– that which leaves us with a definite and firm conviction that a mistake has

been made.”’ In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly v.

Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find no

such error here.

                                              17
        Affirmed.3

ROBB, C.J., and NAJAM, J., concur.




        3
            Father’s additional allegation that he was denied due process of law when “no options [for]
transportation to the termination hearing were afforded to him by the [trial] court” is likewise unavailing.
See Appellant Father’s Brief p. 5. The record makes clear that despite being represented by counsel in
both the CHINS and termination proceedings, Father never sought permission from the trial court to be
transported to Indiana to attend the termination hearing. Nor did Father request that arrangements be
made for him to participate in the termination hearing by any other means. Also significant, counsel for
Father never objected to the trial court proceeding with the termination hearing in Father’s absence either
before or during the termination hearing. Instead, Father raises this procedural due process argument for
the first time on appeal, thereby denying the trial court an opportunity to address Father’s allegation of
error. Based on the foregoing, we find no occasion to consider Father’s due process argument now.
Accordingly, we deem the issue waived. See McBride, 798 N.E.2d at 194-95 (stating it is well-
established that a party on appeal may waive a due process claim in a CHINS or involuntary termination
case when the argument is raised for the first time on appeal).
                                                    18